Exhibit 10.1

CITY OFFICE REIT, INC.

EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

This Award Agreement (the “Award Agreement”) is made as of [DATE] by and between
City Office REIT, Inc. (the “Company”) and [INDIVIDUAL] (the “Participant”) to
effect the grant of Restricted Stock Units under the Company’s Equity Incentive
Plan (the “Plan”). Capitalized terms not otherwise defined herein shall have the
meaning ascribed to such term in the Plan.

1.    Grant of Units and DER. Effective as of [DATE] (the “Grant Date”), the
Participant has been granted a total of [NUMBER] Restricted Stock Units (the
“Units”), each representing the right to receive Shares (or cash of equivalent
value) upon settlement as set forth herein. In addition, effective as of the
Grant Date, the Participant has been granted an equivalent DER, providing that,
as dividends are paid on Shares, the Participant automatically shall be issued
additional Restricted Stock Units (the “Additional Units”) covering that number
of Shares with a value equivalent to the total dividends that would be paid on
the number of Shares equal to the number of Units and Additional Units divided
by the fair market value of the Shares on the dividend payment date.

2.    Vesting. The Units shall vest in three substantially equal installments on
each of the first three annual anniversaries of the Grant Date, subject to the
Participant’s continued employment with the Company through each applicable
vesting date. The Additional Units shall vest on the same date that the
underlying Unit in respect of which each Additional Unit was issued, vests.
Notwithstanding the foregoing, the Units and Additional Units shall vest in full
upon termination of the Participant’s employment with the Company without Cause.
For purposes of the foregoing, “Cause” shall mean: (i) any willful act by the
Participant constituting dishonesty, fraud or other malfeasance, which in any
such case is injurious to the financial condition or business reputation of the
Company or any its affiliates, (ii) the Participant’s conviction of, or pleading
nolo contendere to, any felony or a misdemeanor involving moral turpitude (or
the equivalents thereof in any other jurisdiction in which the Company or any of
its affiliates conducts business), or (iii) any material breach by the
Participant of any of the material terms of any agreement, including an
employment agreement, between the Participant and the Company.

3.    Settlement of Awards. Subject to Section 4 below, vested Units and vested
Additional Units shall be settled as soon as practicable upon vesting and in no
event later than March 15 of the year following the year in which the applicable
Units vested. Settlement shall be in the form of Shares, or if so approved by
the Committee, in cash of equivalent value.

4.    Termination of Units.

(a)    Generally. Upon the termination of the Participant’s employment with the
Company for any reason, all outstanding, unvested Units and outstanding,
unvested Additional Units shall be immediately cancelled for no consideration
(after giving effect to any vesting acceleration otherwise applicable to the
Units and Additional Units, including the potential vesting upon termination of
employment without Cause specified in Section 2).



--------------------------------------------------------------------------------

(b)    Settlement Following Termination. For avoidance of doubt, following the
Participant’s termination of employment with the Company, the Participant still
shall be entitled to receive payments in connection with the settlement of
vested Units and vested Additional Units as set forth in Section 3 above.

5.    Rights as a Stockholder. The Participant shall have no rights as a
stockholder of the Company with respect to the Units and any Additional Units
issued hereunder until Shares are delivered to the Participant upon settlement
of vested Units and vested Additional Units.

6.    Plan to Prevail. This Award Agreement, the Units and Additional Units
granted hereby, and the Shares subject hereto, are subject to all of the terms
and provisions of the Plan. In the event of a conflict between the terms and
provisions of this Award Agreement and the Plan, the provisions in the Plan
shall prevail.

7.    Administration. By accepting the grant of the Units and right to receive
Additional Units, the Participant agrees (i) that the Committee shall have full
power to interpret the terms and conditions of this Award Agreement and resolve,
in its sole discretion, any discrepancies or questions of facts, and (ii) that
no member of the Committee shall be liable for any action or determination made
in good faith with respect to the Units, any Additional Units, or this
Agreement. Any action taken or decision made by the Company, the Committee or
its delegates arising out of or in connection with the construction,
administration, interpretation or effect of this Award Agreement shall lie
within its sole and absolute discretion, shall not require the Participant’s
consent and shall be final, conclusive and binding upon the Participant and all
persons claiming under or through the Participant. Any certifications by the
Committee pursuant to this Award Agreement shall be determined in writing and
may be in any form determined by the Committee (including as part of applicable
meeting minutes or in a written consent). By accepting the grant of the Units
and right to receive Additional Units, the Participant and each person claiming
under or through the Participant shall be conclusively deemed to have indicated
acceptance and ratification of, and consent to, any action taken or decision
made under, or with respect to, this Award Agreement by the Company, the
Committee or its delegates.

8.    Notices. Any notice to be given to the Company hereunder shall be in
writing and shall be addressed to the Company’s Chief Financial Officer at the
Company’s headquarters, or at such other address as the Company may hereafter
designate to the Participant by notice as provided in this Section 8. Any notice
to be given to the Participant hereunder shall be addressed to the Participant’s
home address of record with the Company. A notice shall be deemed to have been
duly given when personally delivered or mailed by registered or certified mail
to the party entitled to receive it.

9.    No Employment/Service Right. The grant of the Units and the terms set
forth in this Award Agreement shall not confer upon the Participant the right to
employment with, or other service to, the Company.



--------------------------------------------------------------------------------

10.    Successors and Assigns. The terms of this Award Agreement shall be
binding upon and inure to the benefit of the Company and the successors and
assigns of the Company.

11.     No Right to Future Awards. The grant of the Units does not confer on the
Participant any right or entitlement to receive any other compensation at any
time in the future or with respect to any future period.

12.    Governing Law. This Award Agreement shall be interpreted, construed and
administered in accordance with the laws of the State of New York applicable to
contracts executed and to be performed entirely therein, without giving effect
to conflict of law provisions.

13.    Entire Agreement. This Award Agreement constitutes the entire agreement
between the parties hereto with regard to the subject matter hereof. This Award
Agreement supersedes all other agreements, representations or understandings
(whether oral or written and whether express or implied) that relate to the
Units. By accepting the grant of the Units and the right to receive Additional
Units, the Participant shall be deemed to accept all of the terms and conditions
of this Award Agreement.

14.     Amendments. Notwithstanding any provision set forth in this Award
Agreement and subject to all applicable laws, rules and regulations, the
Committee shall have the power to, without the Participant’s consent, (i) alter
or amend the terms and conditions of this Award Agreement in any manner that the
Committee considers necessary or advisable, in its sole discretion, to comply
with, or take into account changes in, or interpretations or rescissions of,
applicable tax laws, securities laws, employment laws, accounting rules or
standards and other applicable laws, rules, regulations, guidance, ruling,
judicial decision or legal requirement; (ii) alter or amend the terms and
conditions of this Award Agreement in any manner that the Committee determines
necessary or advisable to reflect any changes in the Company’s corporate
structure, so long as the Committee reasonably determines such change is
equitable to the Participant; and (iii) waive any terms and conditions that
operate in favor of the Company. Any alteration or amendment of the terms of
this Award Agreement shall be effective only upon adoption by the Committee,
and, upon such adoption, shall become and be binding on all persons affected
thereby. The Company shall give notice to the Participant of any such alteration
or amendment as promptly as practicable after the adoption thereof.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

CITY OFFICE REIT, INC. BY:       Authorized Signature Name:  

 

Consented and Agreed to:  

[SIGNATURE PAGE TO THE RESTRICTED STOCK UNIT AWARD AGREEMENT]